March 4, 2020


160778(28)


JOHN DOES 11-18, JANE DOE 1, and all
others similarly situated,
	Plaintiffs-Appellees,
		SC: 160778
v 		COA: 350679
		Washtenaw CC: 13-001196-CZ
DEPARTMENT OF CORRECTIONS,
GOVERNOR, FORMER DIRECTOR
DEPARTMENT OF CORRECTIONS, FORMER
DEPUTY DIRECTOR DEPARTMENT OF
CORRECTIONS FACILITIES
ADMINISTRATION, FORMER CHIEF DEPUTY
DIRECTOR DEPARTMENT OF
CORRECTIONS FACILITIES
ADMINISTRATION, FORMER WARDEN OF
CHARLES EGELER RECEPTION AND
GUIDANCE CENTER, FORMER WARDEN OF
EARNEST C. BROOKS CORRECTIONAL
FACILITY, FORMER WARDEN OF RICHARD
A. HANDLON CORRECTIONAL FACILITY,
FORMER WARDEN OF RICHARD A.
HANDLON CORRECTIONAL FACILITY,
FORMER WARDEN OF OAKS
CORRECTIONAL FACILITY, FORMER
WARDEN OF THUMB CORRECTIONAL
FACILITY, FORMER WARDEN OF
CHIPPEWA CORRECTIONAL FACILITY,
WARDEN OF KINROSS CORRECTIONAL
FACILITY, FORMER WARDEN OF
NEWBERRY CORRECTIONAL FACILITY, and
FORMER WARDEN OF MICHIGAN
REFORMATORY CORRECTIONAL FACILITY,
	Defendants-Appellants. 
_________________________________________/

	On order of the Chief Justice, the motion of the defendants-appellants to hold the application for leave to appeal in abeyance for 100 days is GRANTED.  The proceedings in this Court will be held in abeyance until June 19, 2020.